Name: Council Regulation (EEC) No 2210/80 of 27 June 1980 on the conclusion of an Agreement between the European Economic Community and the Government of Sweden relating to certain measures intended to promote the reproduction of salmon in the Baltic Sea
 Type: Regulation
 Subject Matter: natural environment;  agricultural activity;  Europe;  fisheries;  European construction
 Date Published: nan

 29 . 8 . 80 Official Journal of the European Communities No L 226/7 COUNCIL REGULATION (EEC) No 2210/80 of 27 June 1980 on the conclusion of an Agreement between the European Economic Community and the Government of Sweden relating to certain measures intended to promote the reproduction of salmon in the Baltic Sea THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Government of Sweden relat ­ ing to certain measures intended to promote the reproduction of salmon in the Baltic Sea is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regu ­ lation . Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 4 of the Agreement (2 ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion , Having regard to the opinion of the European Par ­ liament ( 1 ), Whereas an Agreement between the European Eco ­ nomic Community and the Government of Sweden on certain measures intended to promote the reproduction of salmon in the Baltic Sea was signed at Brussels on 21 November 1979 ; Whereas the Agreement should be approved, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1980 . For the Council The President A. SARTI (!) OJ No C 289 , 19 . 11 . 1979 , p. 48 . ( 2 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Com ­ munities by the General Secretariat of the Council .